 



Exhibit 10.4
FIRST AMENDMENT TO
MANAGEMENT AGREEMENT
     THIS FIRST AMENDMENT TO THE MANAGEMENT AGREEMENT (the “Amendment”) is made
effective as of May 1, 2005, by and between Triple Net Properties Realty, Inc.,
a California corporation (“the Property Manger”), and NNN 2003 Value Fund, LLC,
a Delaware limited liability company (“2003 Value Fund”).
     WHEREAS, the Property manger and 2003 Value Fund entered into a property
management agreement (the “management Agreement”) for the provision of certain
property management services by the Property Manager to 2003 Value fund; and
     WHEREAS, the Property manager and 2003 Value Fund desire to revise and
amend certain of the provisions of the Management Agreement;
     NOW, THEREFORE, in consideration of the foregoing recitals and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Management Agreement is hereby amended as follows:
MANAGEMENT AGREEMENT
     A. Amendment. The Management Agreement is hereby amended as follows:
     Section 9.1 of the Agreement is deleted in its entirety and replaced with
the following:

  9.1   Property Management Fee. Property Manager, or an affiliate, shall
receive, for its services in managing the Property in accordance with the terms
of the Agreement, a monthly management fee (the “Property Management Fee”), of
up to five percent (5%) of Gross Revenues (defined below), which Property
Management Fee shall be in addition to out-of-pocket and on-site personnel costs
that are reimbursable pursuant to Section 7, and the other fees provided in this
agreement. “Gross Revenues” shall be all gross billings from the operations of
the Property, including rental receipts and reimbursements by tenants for common
area expenses, operating expenses and taxes and similar pass-through,
obligations paid by tenants, but excluding (a) security deposits received from
tenants and interest accrued thereon for the benefit of the tenant until such
deposits interest are included in the taxable income of the Tenants in Common,
(b) advance rents until the month in which payments are to apply as rental
income, (c) reimbursements by tenant’s for work done for that particular tenant,
(d) insurance proceeds received by the Tenants in Common as a result of any
insured loss (except proceeds from rent insurance), (e) condemnation proceeds
not attributable to rent, (f) capital contributions made by the Tenants in
Common, (g) proceeds from capital financing and any other transaction not in the
ordinary course of the operation of the Property, (h) income derived from
interest on investments or otherwise, (i) abatement of taxes, awards arising out
of takings by eminent domain, discounts and dividends on insurance policies,
(j) rental concessions not paid by third parties, and (k) proceeds form the sale
or other disposition of all or any part of the Property. The Property Management
Fee shall be

 



--------------------------------------------------------------------------------



 



      payable monthly, following calculation thereof, upon submission of a
monthly statement from the Operating Account or from other funds timely provided
by the Tenants in Common. Upon termination of this Agreement, the parties will
prorate the property Management Fee on a daily basis to the effective date of
such cancellation or termination. If Property Manager engages local property
managers or other parties to provide property management services in accordance
with Section 2.14, Property Manager shall be obligated to pay such third
parties, it being intended that the Property management Fee shall be inclusive
of such third party fees.

     B. Ratification of the Management Agreement. Except as modified by this
Amendment, the Management Agreement is ratified and reaffirmed in its entirety.
     WITNESS the following signatures:

          PROPERTY MANAGER    
 
        TRIPLE NET PROPERTIES REALTY, INC.,
a California corporation    
 
       
By:
  /s/ Anthony W. Thompson    
 
       
 
  Anthony W. Thompson, president    
 
        TENANTS IN COMMON:    
 
        NNN 2003 VALUE FUND, LLC,
A Delaware limited liability company    
 
       
By:
  TRIPLE NET PROPERTIES, LLC,
a Virginia limited liability company
Its: Manager    
 
       
By:
  /s/ Anthony W. Thompson    
 
       
 
  Anthony W. Thompson, Chief Executive Officer    
 
             
 
             
 
             

 